Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This communication is in response to U.S. Patent Appl. No. 16/855,823 filed on
April 22, 2020.
Applicant's claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Applicant filed a Request for Continued Examination on January 3, 2022 subsequent to a final rejection mailed on September 3, 2021. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e), as well as the fee pursuant to 37 CFR 1.136(a)(1) for one-month extension, have been timely paid, the finality of the previous Office action mailed on September 3, 2021 is withdrawn pursuant to 37 CFR 1.114 and applicant’s submission filed January 3, 2022 has been entered. Applicant has amended claim 1. Claims 1-3 are currently pending.
Allowable Subject Matter
	Claims 1-3 are allowed subject to Examiner’s Amendment that appears below.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
IN THE CALIMS:
Claim 1, line 17:  After "second layer and" and before "offset", replace “a” with “an”.
Note: The above amendment is to correct a minor typographical error. The Examiner’s Amendment is incorporated in the recitation of a portion of claim 1 that appears below.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
As evidenced by the prosecution history the pending claim are considered to be in condition for allowance. Furthermore, a new and updated search of prior art (see Search Results, Notice of References Cited) failed to result in finding a prior art that, alone or in combination with prior art of record, could be used to disclose the following limitations of independent claim 1:
“wherein the prediction of a value at a pixel location in the second coding layer is based on a corresponding value at a pixel location in the first coding layer, without reference to any motion information, wherein said pixel location in said first coding layer and said pixel location in said second coding layer are both part of the same temporal frame in said scalable video;
“wherein the corresponding pixel location in the first coding layer is computed based on the pixel location in the second coding layer;
“wherein the computation uses a scaled reference layer offset parameter « that specifies an offset between a sample in the second layer that is collocated with relative to the top-left sample of the first layer and [[a]] the top-left sample of the second layer and [[a]] an offset B that specifies an offset between a region in the first layer and a corresponding region in the second layer relative to the top-left sample of of the first layer and the top-left sample of the second layer;
“wherein the at least one scaled reference layer offset parameter represents a coarse offset component defined in terms of an integer number of pixels offset and a fine offset component.”
Furthermore, applicant has filed Terminal Disclaimers on July 13, 2021 and January 3, 2022 under the provisions of 37 CFR 1.321 and paid the fee pursuant to 37 CFR 1.20(d) to overcome double patenting rejection over US Patent No. 10,652,561 and 9,986,251.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REZA AGHEVLI whose telephone number is (571) 272-9450. The examiner can normally be reached Monday - Friday 8:30 AM - 5:30 PM Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


REZA AGHEVLI
Primary Examiner
Art Unit 2485



/REZA AGHEVLI/Primary Examiner, Art Unit 2485